DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10, 13, 14, 17-19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Servin USPA_20130116106_A1.
1.	Regarding Claims 1-10, 13, 14, 17-19, and 22, Servin discloses producing a glass (Title; corresponds to instant Claim 22) and a glass melt comprising glass and metal nanoparticles, cooling the melt, crushing the product and combining glass sand therewith and subsequently heating this crushed material for two hours (Example 5) to produce a colored glass comprising 0.001 to 0.2% of metal nanoparticles (abstract, paragraph 0014) (as is being claimed in instant Claims 5, 9, 10, 13, and 14). Servin also recites the use of gold, silver and platinum (paragraph 0007), thereby corresponding to the limitations of instant Claims 6 and 7. Servin further recites that processes in accordance therewith may advantageously be applied to any glass raw material and, in particular, to soda lime glass and borosilicate glass (corresponds to claimed raw glass material of instant Claims 2-4). (see Abstract; [0003], [0016], [0017], [0030]—[0032]; Examples). Also, Servin discloses heating for 10-17 hours (paragraph 0008) as is being claimed in instant Claim 17 and even less for 2 hours (paragraph 0032) as is being claimed in instant Claims 18 and 19. 
2.	Regarding Claim 8, although Servin does not disclose this limitation the Examiner respectfully submits that a person skilled in the art would routinely vary the second temperature of the method of Servin in order to ascertain the temperature at which the desired properties are optimized.
Claim(s) 15, 16, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Servin USPA_20130116106_A1, as applied to Claim 1, and in view of Ichimura USPA_20100167904_A1.
3.	Regarding Claims 15, 16, 20, and 21, Servin does not disclose grounding.
4.	Ichimura discloses a glass and methods for making a glass (Title) wherein the glass raw material is inserted into a platinum crucible and broken into candy-sized pieces (paragraph 0071).
5.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify its glass precursor, of Servin, by grounding it into pieces in a crucible, as disclosed by Ichimura. One of ordinary skill in the art would have been motivated in doing so in order to arrive at a specifically desired particle size based on end-user product specifications. The use of a specific size, mortar for grinding glass particles, and of a gold or alumina crucible are typical choices among a limited range of materials for such objects and a person of ordinary skill and ability in this art would arrive at these choices through routine steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 27, 2022